FILED
                            NOT FOR PUBLICATION                             NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50367

               Plaintiff - Appellee,             D.C. No. 8:05-cr-00248-AHS

  v.
                                                 MEMORANDUM*
ALEJANDRO SANCHEZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                   Alicemarie H. Stotler, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Alejandro Sanchez appeals pro se from the district court’s order denying his

motion to amend the judgment pursuant to Federal Rule of Criminal Procedure 36.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his Rule 36 motion, Sanchez asked the district court to adjust his sentence

to account for time served in state custody before he was sentenced in federal

court. The record reflects that the district court intended Sanchez’s federal

sentence to run concurrently with only the undischarged portion of his state

sentence. Accordingly, the district court properly denied Sanchez’s Rule 36

motion because there was no error in the judgment to correct. To the extent

Sanchez argues that the district court erred in failing to run the sentences fully

concurrently under U.S.S.G. 5G1.3, Rule 36 does not provide a vehicle for relief.

See United States v. Penna, 319 F.3d 509, 513 (9th Cir. 2003) (“Rule 36 is a

vehicle for correcting clerical mistakes but it may not be used to correct judicial

errors in sentencing.”). Moreover, the district court did not err in concluding that

Sanchez is not entitled to credit toward his federal sentence for time served in state

custody prior to his federal sentencing. See U.S.S.G. § 5G1.3 cmt. n.3(E) (section

5G1.3(c) “does not authorize an adjustment of the sentence for the instant offense

for a period of imprisonment already served on the undischarged term of

imprisonment”).

      We reject as without support in the record Sanchez’s contention that he was

in primary federal custody beginning on October 12, 2005.

      AFFIRMED.


                                           2                                     13-50367